Citation Nr: 0710560	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-21 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) death benefits. 


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran had active service from February 1961 to January 
1964.  The appellant is claiming VA benefits as the child of 
the veteran. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied entitlement to Dependency and 
Indemnity Compensation (DIC), death pension, and accrued 
benefits.  


FINDINGS OF FACT

1.  The appellant was born in August 1961 and was 42 years 
old when he applied for VA death benefits in December 2003. 

2.  The evidence of record does not establish that the 
appellant was permanently incapable of self support by reason 
of physical or mental defect before he attained the age of 
18. 


CONCLUSION OF LAW

The appellant may not be recognized as a child for the 
purpose of entitlement to VA death benefits.  38 U.S.C.A. 
§ 101(4) (West 2002); 38 C.F.R. § 3.5, 3.57, 3.356 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 2003, the appellant submitted an application for 
VA benefits as the surviving child of the veteran.  He 
indicated that he was born in August 1961.  The appellant 
claims he is entitled to VA benefits as the surviving child 
of the veteran because he did not receive child support or 
disability benefits before the age 18.  He further claims 
that he became permanently incapable of self support prior to 
turning 18 years old; specifically, that he was incarcerated 
at age 16 and is currently serving a life sentence.  

For purposes of Title 38 of the United States Code, the term 
"child" is specifically defined.  For determining 
eligibility as a claimant under Title 38, a child must be 
unmarried and must either be under the age of 18, have become 
permanently incapable of self-support by the age of 18, or be 
between the ages of 18 and 23 and pursuing a course of 
instruction at an approved educational institution.  
38 U.S.C.A. § 101(4) (A); 38 C.F.R. § 3.57(a)(1), 3.356.  For 
helpless child status, it must be shown that the child became 
permanently incapable of self support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  

The Board acknowledges the appellant's contention that he is 
entitled to VA death benefits based on his father's military 
service and his status as his surviving child.  However, the 
appellant's incarceration does not qualify him as a helpless 
child for purposes of VA death benefits; as his incarcerated 
status is not a physical or mental defect which renders him 
permanently incapable of self support.  Therefore, due to the 
appellant's age and the lack of evidence showing he was 
permanently incapable of self-support prior to turning 18 
years old; the Board finds that the appellant is not a 
"child" for purposes of establishing legal entitlement to 
VA benefits.  

In a case such as this, where the law and not the evidence is 
dispositive, the claim must be denied because of the lack of 
legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994). 

When the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty to assist nor the duty to 
notify provisions of the Veterans Claims Assistance Act 
(VCAA) are implicated.  Enactment of the VCAA does not affect 
matters on appeal from the Board when the question is limited 
to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000).

As there is no dispute as to the facts of this case relating 
to the underlying issue of whether the appellant may be 
recognized as a "child" for purpose of paying the claimed 
VA benefits, and since the Board has denied the claim as a 
matter of law, there is no issue as to whether VA has 
complied with its duty to notify or assist the appellant and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating this 
claim.  38 U.S.C.A. § 5102, 5103 and 5103A (West 2002); 
Sabonis, 6 Vet. App. at 430.


ORDER

The appeal to establish that the appellant has basic 
eligibility for Department of Veterans Affairs death benefits 
is denied.


____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


